Citation Nr: 1632817	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-28 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an extraschedular rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from July 1970 to May 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) disability rating, effective May 9, 2012.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Virtual VA file contains a January 2012 private medical opinion and the May 2012 VCAA notice letter.  The remainder of the documents are either duplicative of the evidence in the VBMS electronic claims file or irrelevant to the issue on appeal.  

The issue of entitlement to an extraschedular rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by hearing acuity no worse than Level I in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in May 31, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his hearing loss claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

A VA examination was provided in December 2012.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to claims for service connection for hearing loss in general, a Compensation and Pension (C&P) hearing examination worksheet was revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2015).  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here the VA audiologist elicited information from the Veteran related to the functional effects caused by his bilateral hearing loss.  They specifically noted his complaints that his greatest difficulty was with conversational speech in background.  That said, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.

The Board has considered that the Veteran has not been afforded VA examination since December 2012, but finds that the medical evidence of record in this case is not too old to adequately evaluate his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  No competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that his service-connected hearing loss has become worse in the period of time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition"].

Moreover, given the lack of pertinent clinical findings since that last VA examination and the fact that the history provided by the Veteran at that time, and considered by the examiner, is consistent with that reflected in the record, the examiner's report (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) are sufficient for rating purposes.  38 C.F.R. § 4.2 (2015); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently new VA examination to rate the severity of his service-connected hearing loss on appeal are not warranted.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.


Law and Analysis

The Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hearing loss is currently rated as noncompensably disabling under DC 6100.  Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

Applying the regulations to the current facts, the Board finds that the criteria for a compensable rating are not met.  The record includes a VA audiological evaluation in December 2012, which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
50
80
LEFT
10
5
30
90
95

The results of the audiogram show an average puretone threshold of 35 decibels in his right ear and 55 decibels in his left ear.  Speech discrimination ability was 100 percent in the right ear and 96 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The impact of the hearing loss on the Veteran's usual occupational and daily activities included difficulty following conversations in noisy environments and interference with enjoyment in public places such as restaurants and church.  These problems result in poor social interaction and a tendency to avoid conversation altogether.  The Veteran was previously employed as a programmer at Texas Instruments and worked in a quiet office environment.  He has been retired for the three years.  

Using Table VI, the Veteran's December 2012 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.  See 38 C.F.R. § 4.85.  These audiological results also do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

The remaining evidence of record does not show that the Veteran has sought medical treatment for hearing loss on any regular basis.  So there are no subsequent audiograms or other comprehensive information to show a more severe hearing loss disability than is contemplated by the current 0 percent rating.  

In sum, the Board cannot find the Veteran is entitled to a compensable disability rating for his bilateral hearing loss at any time during the appeal period, based on the audiometric data of record.  In reaching this conclusion, the Board sympathizes with his complaints regarding the functional impact of his hearing loss on his daily life, and has read and carefully considered his lay statements in this regard.  The Board has also not overlooked the Veteran's primary contention that his hearing loss is debilitating at a greater percentage than 0 percent. 

Although there is no reason to doubt the general quality of life problems described by the Veteran, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination. The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.

Lastly, the Board notes that the evidence fails to suggest that the Veteran is unemployable or incapable of securing and maintaining substantially gainful employment on account of his hearing loss.  Here, the evidence shows that the Veteran is retired, and there is no suggestion that his retirement was in any way due to his hearing loss.  Further, no clinician has indicated that the Veteran's hearing loss would preclude him for obtaining employment.  Accordingly, the issue of entitlement to TDIU has not been raised as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55  (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").

After a review of the medical evidence, using the VA audiological test results and resolving all doubt in the Veteran's favor, the criteria for the assignment of a compensable disability rating are not met.  38 U.S.C.A. § 5107(b) (West 2014).

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  

REMAND

As noted above, the Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.

The Board has already adjudicated the matter of entitlement to a higher disability rating for hearing loss on a schedular basis, and determined that a compensable rating was not warranted.  However an extraschedular rating is potentially available under 38 C.F.R. § 3.321(b)(1) (2015).  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

Although the symptoms of the Veteran's bilateral hearing loss disability appear to be contemplated by the criteria, he has noted some factors that are outside the rating criteria, such as social isolation.  He reports that several areas of his life had been impacted to a great degree by his inability to hear everything that is said at social gatherings and difficulty hearing what friends and relatives say to him resulting in the loss of enjoyment in social and leisure activities and relationships.  He also note a possible safety issue in that he finds it "almost impossible to understand what is being said" while traveling in a car.  The Veteran notes that his hearing problems cause distress in that he has no idea what people around him are saying or is consistently misunderstanding what is being said.  

Accordingly this matter is being referred to the Under Secretary for Benefits or the Director of Compensation Services to determine whether an extraschedular rating is warranted.  

1.  Refer the claim of entitlement to an initial compensable rating for bilateral hearing loss to the Director of Compensation Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015) and to include as based on the collective impact of multiple disabilities.

2.  If the benefit sought on appeal remains denied please issue the Veteran a supplemental statement of the case, and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


